Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The response filed on 06/01/2022 to the restriction requirement of 04/01/2022 has been received.  Applicant has elected the following species: A) cancer, pancreatic cancer, in specific, B) anti-IL-20 antibody having the same complementarity determining regions (CDRs) as mAb73, and C) anti-PD-1 antibody, and nivolumab, in specific.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 1-15 are pending. Claim 15 is withdrawn as being drawn to non-elected species. Claims 1-14 are currently under prosecution.
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “immmune” is misspelled. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 reads “...wherein the the IL-20 antagonist the anti-IL-20 antagonist is an antibody that binds to IL-20”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6, 8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method for treating a cancer or delaying the onset of a cancer by administering a combination of an IL-20 antagonist and an immune checkpoint inhibitor, wherein the IL-20 antagonist binds IL-20, or human IL-20. Thus, the claims identify the IL-20 antagonist by function only, wherein the function is to bind to IL-20 and treat or delay the onset of cancer. No structure is recited. 
The specification only discloses only a single exemplary species of the IL-20 antagonist or anti-IL-20 antibody, that is an antibody, mAb7E comprising a VH SEQ ID NO: 8, or VL SEQ ID NO 12or 13. [0040, Example] The specification further discloses that the fully human antibodies can be obtained commercially. [0062] Thus, the instant specification describes a single anti-IL-20 antibody that binds to IL-20 and treats, or delays the onset of cancer. The specification fails to disclose any other structural sequence required of an anti-IL-20 antibody to possess the function of binding to IL-20, treating cancer, or delaying the onset of cancer. The specification fails to disclose any other variants of an IL-20 antibody. 
To provide adequate written description and evidence of possession of the claimed IL-20 antagonist or anti-IL-20 antibody genus, the instant specification can structurally describe representative, IL-20 antagonist or anti-IL-20 antibodies that function to bind IL-20, treat cancer, or delay the onset of cancer, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for IL-20 antagonist anti-IL-20 antibodies that bind IL-20 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future binding proteins or antibodies yet to be discovered that may function as claimed. The IL-20 antigen provides no information about the structure of an antibody or protein that binds to it.
In this case, the only factor present in the claims is a recitation of the protein function: “bind IL-20” and “treating cancer”. The claims broadly encompass any protein that functions bind IL-20 and treat cancer. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only a single exemplary antibody that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antigen binding protein does, rather than what it is. Other than for antibody mAb7E, that comprises VH SEQ ID NO 8 and VL SEQ ID NO 12 or 13, the specification fails to provide any structural features coupled to the claimed functional characteristics. 
Given the lack of representative examples to support the full scope of the claimed anti-IL-20 antibody and those used in the claimed methods, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of anti-IL-20 antibody that is required to practice the claimed invention. Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner Suggestion: Amend the claims to recite the structure critical to the IL-20 antagonist, or anti-IL-20 antibody function, that is, amend claim 1 to include the limitations of claim 7 or 9.   
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer, does not reasonably provide enablement for delaying the onset of a cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The claims recite a method of delaying the onset of cancer in a subject comprising administering to the subject at an effective amount of a pharmaceutical combination comprising an IL-20 antagonist and an immune checkpoint inhibitor.  
The specification does not provide any examples of an IL-20 antagonist and immune checkpoint inhibitor delaying the onset of cancer. The instant specification demonstrates that the combination of an IL-20 antagonist and immune checkpoint inhibitor alleviated tumor progression and inhibited tumor mass but did not demonstrate a delayed effect. (Figures 1 and 2) Thus, the method is not enabling for delaying the onset of cancer. The specification lacks the critical steps necessary in presenting some type of predictable response in a population of hosts deemed necessary to delay onset of a cancer. Reasonable guidance with respect to preventing or delaying any disease relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cancer. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention or delaying the onset of the disease is the essence of a valid preventive agent. 
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be reasonably predicted that administration of an IL-20 antagonist and an immune checkpoint inhibitor delays the onset of a cancer. A high quantity of experimentation would be required to determine what the IL-20 antagonist and immune checkpoint inhibitor is administered to which population of subjects could delay the onset of cancer. 
Examiner Suggestion: Delete the phrase “or delaying the onset of a cancer” from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3-9 recites the limitation “The method of claim 1, wherein the antibody...”. Claim 1 does not recite the limitation of an anti-IL-20 antibody. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2017) (US20170349656A1; Publication Date: 12/07/2017), in view of Wu (2016) (US20160289341A1, Publication Date: 10/06/2016).
Chang (2017) teaches a method of treating, or delaying the onset of, pancreatic cancer, adenocarcinoma or non-adenocarcinoma, comprising administering a pharmaceutical combination comprising an effective amount of an IL-20 antagonist and an other active agent. Chang teaches that that IL-20 antagonist is an antibody that binds to IL-20 and human IL-20. Chang further teaches that the IL-20 antibody is a full length-antibody or an antigen binding fragment thereof, a human antibody, humanized antibody, chimeric antibody or a single-chain antibody. Chang further teaches that the anti-IL-20 antibody binds to the same epitope of human IL-20 as monoclonal antibody mAb7E, and comprises the same heavy chain and light chain CDRs as mAB7E. Chang also teaches that the antibody is a humanized antibody of mAb7E and comprises the VH SEQ ID NO: 8, and VL SEQ ID NO: 12 or 13, which match 100% to the instantly claimed SEQ ID NO 8, 12, and 13. (0003-0005 0117, 0045; Claims 1-10)
	However, Chang does not specifically teach that the anti-IL-20 antagonist or antibody is administered with an immune checkpoint inhibitor. 
	Wu teaches a method for treating cancer, pancreatic adenocarcinoma, comprising administering a pharmaceutical composition comprising an IL-20 antagonist and an immune checkpoint inhibitor. Wu teaches that the IL-20 antagonist is an antibody that binds to IL-20. Wu teaches that the immune checkpoint inhibitor is an anti-PD-1 antibody, such as nivolumab, and that the combination treatment is administered concurrently. Wu teaches the antibodies may be used alone in combination with radiotherapy and/or chemotherapeutic agents (0020, 0026, 0027, 0040, 0135) 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer with administration of an IL-20 antagonist and an immune checkpoint inhibitor. One would have been motivated to and had a reasonable expectation of success because: 1) Chang teaches a method of treating cancer, comprising administering the anti-IL-20 antibody, mAb7E, 2) Chang teaches that the anti-IL-20 antibody may be combined with other effective agents, and 3) Wu teaches a method of treating cancer, comprising administering an anti-IL-20 antibody and/or an anti-PD-1 antibody and teaches that the it may be combined with other effective agents to treat cancer. Those of skill in the art recognize that anti-IL-20 antagonist and immune checkpoint inhibitors, both known to successfully, pharmaceutically treat cancer, could have been combined by known methods, and that in combination, each agent of the composition merely would have performed the same function as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably treat cancer and have additive effects through the combination of the two agents. 
As stated in the above rejection, each of these agents had been taught by the prior art to be effective in treating cancer, such as pancreatic cancer, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, it is prima facie obvious to combine the two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose of treating cancer, such as pancreatic cancer. 
Conclusion
Conclusion:  Claims 1 and 2 are objected to. Claims 1-14 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH A ALSOMAIRY/Examiner, Art Unit 1642  

/MARK HALVORSON/Primary Examiner, Art Unit 1642